Title: Jonathan Williams, Jr., to the American Commissioners, 19 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 19. 1777.
Since my last I am not favoured with any of yours. The Goods are all gone to the Ship and I hope by the begining of the Week will be all Stowed away.
I find there are here a number of Americans, two or three vessells that have lately come in being for Sale; If you think proper to encourage any operation of a Warlike nature I imagine I could muster Officers and men sufficient for such a Design. A french Gentleman has proposed to me an old Frigate which might be fitted for a privateer and make an advantageous Cruize. I shall be obliged if you will please to inform me whether or not in such a Case you could give me the necessary Commissions. I have the honor to be with great Respect Gentlemen Your most obedient and most humble Servant
J Williams
 
Addressed: The Honorable / Silas Deane Esqr / Paris.
Notation: Mr Williams June 19th 1777
